Case 1:17-cv-00914-RGA-SRF Document 291 Filed 03/25/20 Page 1 of 11 PageID #: 17562




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

    BIOVERATIV INC., BIOVERATIV         )
                                        )
    THERAPEUTICS INC. and BIOVERATIV
                                        )
    U.S. LLC,
                                        )
                                        )    C.A. No. 17-914-RGA
                     Plaintiffs,        )
                                        )    REDACTED VERSION
          v.                            )
                                        )
    CSL BEHRING LLC, CSL BEHRING        )
    GMBH, and CSL BEHRING LENGNAU       )
    AG.,                                )
                                        )
                     Defendants.        )


                      DEFENDANTS’ MOTION IN LIMINE NO. 1
                           AND COMBINED BRIEFING



                                            Frederick L. Cottrell, III (#2555)
                                            Christine D. Haynes (#4697)
   OF COUNSEL:                              Richards, Layton & Finger, P.A.
                                            One Rodney Square
   Lisa J. Pirozzolo                        920 North King Street
   Joseph J. Mueller                        Wilmington, Delaware 19801
   Kevin S. Prussia                         (302) 651-7700
   Emily Whelan                             cottrell@rlf.com
   Kate Saxton                              haynes@rlf.com
   Kelli J. Powell
   WILMER CUTLER PICKERING                  Attorneys for Defendants
   HALE AND DORR
   60 State Street
   Boston, MA 02109
   (617) 526-6000
Case 1:17-cv-00914-RGA-SRF Document 291 Filed 03/25/20 Page 2 of 11 PageID #: 17563




                                          Thomas C. Grimm (#1098)
    OF COUNSEL:                           Jeremy Tigan (#5239)
                                          Morris, Nichols, Arsht & Tunnell LLP
    Paul G. Berghoff                      1201 N. Market Street
    Alison J. Baldwin                     P. O. Box 1347
    James C. Gumina                       Wilmington, Delaware 19899-1347
    Sara E. Fendrick, Ph.D.               (302) 658-9200
    James L. Lovsin                       tgrimm@mnat.com
    Nicole E. Grimm                       jtigan@mnat.com
    Nathaniel P. Chongsiriwatana, Ph.D.
    Daniel F. Gelwicks                    Attorneys for Plaintiffs
    McDonnell Boehnen Hulbert
     & Berghoff LLP
    300 South Wacker Drive
    Chicago, IL 60606
    (312) 913-0001

   Dated: March 11, 2020
Case 1:17-cv-00914-RGA-SRF Document 291 Filed 03/25/20 Page 3 of 11 PageID #: 17564




   I.   Defendants’ MIL No. 1: To Preclude Evidence/Argument that Bioverativ Conceived
        of the Claimed Methods of Administering FIX-Albumin Before July 9, 2010

          The Court should preclude Bioverativ from introducing evidence, eliciting testimony, or

   presenting argument purporting to show that the Named Inventors conceived the claimed

   methods of administering FIX-albumin chimeric polypeptides before July 9, 2010, i.e., the filing

   date of the provisional application to which the Asserted Patents claim priority.

          The Asserted Patents purport to cover methods of administering a “chimeric FIX

   polypeptide” that includes FIX (or a fragment or variant thereof) and an “FcRn binding partner,”

   which can be Fc or albumin (or a fragment or variant thereof). CSL served an interrogatory

   seeking information about the conception and reduction to practice of the claimed invention,

   including a description of “all facts and circumstances” relating to that conception and reduction

   to practice; any related documents; and an explanation of how those documents “substantiate[] or

   corroborate[] Bioverativ’s” purported conception and reduction to practice. (Ex. 1, CSL

   Interrogatory No. 6.) In response, regarding its alleged conception of using albumin as an “FcRn

   binding partner,” Bioverativ did not provide a specific conception date or cite a single

   corroborating document.1 (See Ex. 2, Dec. 14, 2018 Response to Interrogatory No. 6 at 9.) CSL

   pointed out this failure, and asked Bioverativ to provide additional information regarding

   conception, including a date. (Ex. 5, Jan. 3, 2019 Letter to DeFilipp at 1.) In a supplemental




          1




                                                    1
Case 1:17-cv-00914-RGA-SRF Document 291 Filed 03/25/20 Page 4 of 11 PageID #: 17565




   response served nearly six months later, Bioverativ again failed to provide a date of conception

   related to FIX-albumin prior to July 2010, and said only that:




                                                                                    Bioverativ has

   thus never provided a specific date of conception, nor any corroboration of conception, of

   methods of administering FIX-albumin prior to July 2010. The deposition testimony cited by

   Bioverativ does not provide a date, and the internal albumin-related documents referenced in

   Bioverativ’s response do not reflect work on albumin fusion proteins, let alone the dosing of

   FIX-albumin;




          2
            Bioverativ refused to provide 30(b)(6) testimony regarding conception and reduction to
   practice of the Asserted Patents’ claimed invention, and CSL moved to compel. (D.I. 158 at 1-
   2.) In response, Bioverativ argued that it “ha[d] already provided its factual and legal
   contentions [regarding conception and reduction to practice] in response to an interrogatory from
   CSL.” (D.I. 161 at 1.) Magistrate Judge Fallon ultimately denied CSL’s motion to compel, on
   the condition that Bioverativ “supplement its contention interrogatory response on this topic
   within one week of [Named Inventor] Dr. Peters’ deposition and have that supplementation
   verified under oath.” (May 7, 2019 Hearing Tr. at 21:20-23:3.) CSL thus has only Bioverativ’s
   May 15, 2019 interrogatory response.

                                                   2
Case 1:17-cv-00914-RGA-SRF Document 291 Filed 03/25/20 Page 5 of 11 PageID #: 17566




          During the parties’ February 25, 2020 meet and confer on motions in limine, CSL asked

   Bioverativ to confirm that it would not assert any conception of using albumin as an “FcRn

   Binding Partner” that was not disclosed in its interrogatory response. Bioverativ refused, and

   said that it plans to rely on other evidence (that counsel declined to identify). CSL’s motion in

   limine should be granted for two reasons.

          First, it is settled that “[c]onception must include every feature or limitation of the

   claimed invention” and “must be proved by corroborating evidence.” REG Synthetic Fuels, LLC

   v. Neste Oil Oyj, 841 F.3d 954, 962 (Fed. Cir. 2016) (citation omitted). Here, the Asserted

   Claims purport to cover methods of administering FIX-albumin polypeptides. Yet Bioverativ

   has never identified a single document supporting its purported conception of administering FIX-

   albumin. Moreover, uncorroborated inventor testimony should be excluded. Advanced

   Cardiovascular Sys., Inc. v. Medtronic Vascular, Inc., 485 F. Supp. 2d 519, 534 n.26 (D. Del.

   2007) (uncorroborated testimony regarding conception excluded from trial).

          Second, Bioverativ failed to disclose a conception date prior to July 9, 2010. To the

   extent Bioverativ intended to rely on an earlier conception date, it should have identified that

   date and any supporting evidence in its interrogatory response, so that CSL would have had a fair

   opportunity to investigate that evidence. It did not. If Bioverativ is permitted to present

   evidence of conception that it did not previously disclose—on an issue central to CSL’s

   defenses—at trial, CSL would be significantly prejudiced. Each of the Pennypack factors favors

   exclusion of undisclosed evidence regarding a pre-July 2010 conception. See L-3 Commc’ns

   Corp. v. Sony Corp., No. 10-cv-734-RGA, 2013 WL 5818617, at *1 (D. Del. Oct. 23, 2013)

   (excluding previously undisclosed testimony regarding “the actual reduction to practice of the

   invention”); see also Praxair, Inc. v. ATMI, Inc., 445 F. Supp. 2d 460, 472-73 (D. Del. 2006),




                                                    3
Case 1:17-cv-00914-RGA-SRF Document 291 Filed 03/25/20 Page 6 of 11 PageID #: 17567




   aff’d in part, 543 F.3d 1306 (Fed. Cir. 2008) (“ATMI withheld critical information during

   discovery; it should not be rewarded for such conduct at trial.”).

   II.   Plaintiff’s Response to Defendants’ MIL No. 1: To Preclude Evidence/Argument that
         Bioverativ Conceived of the Claimed Methods of Administering FIX-Albumin Before
         July 9, 2010

          CSL’s MIL Nos. 1 and 3 blur and confuse one of the basic issues in this case: who was

   the first to prove that a FIX-FcRn binding partner fusion protein could achieve weekly (or

   longer) dosing of FIX to human hemophilia B patients? The evidence at trial will show that it

   was Bioverativ, as memorialized in its July 9, 2010 patent application that resulted in the patents

   in suit.3 Because, for the purposes of this litigation, Bioverativ will rely on its July 9, 2010 filing

   date to show conception and constructive reduction to practice of the claimed inventions, CSL’s

   motion is moot and should be denied.

          Plaintiffs’ Response to CSL’s MIL No. 3 addresses the evidence that Plaintiffs plan to

   introduce at trial regarding Bioverativ’s inventors’ knowledge and experience with FIX-albumin

   polypeptides that led to the conception of the claimed invention. This evidence will support

   Bioverativ’s conception as of July 9, 2010, the filing date of the provisional patent application to

   which the Asserted Patents claim priority and includes work by the inventors on FcRn binding

   partners, including albumin and Fc as well as patent filings explicitly disclosing Fc-FIX and

   albumin-FIX fusion proteins for administration to humans. Ex. B, U.S. Provisional Application

   No. 61/363,064, Factor IX-FC Chimeric and Hybrid Polypeptides, and Methods of Use Thereof,

   filed on July 9, 2010, BVV-0005605 - BVV-0005714.




          3
            By contrast, CSL did not file its U.S. patent application on the same claimed inventions
   until 2013. Ex. A, U.S. Provisional Application 61/919,884, Fusion Proteins Comprising Factor
   IX for Prophylactic Treatment of Hemophilia and Methods Thereof, filed on December 23, 2013,
   BVV-1264392 - BVV-1264475.


                                                      4
Case 1:17-cv-00914-RGA-SRF Document 291 Filed 03/25/20 Page 7 of 11 PageID #: 17568




          CSL’s MIL Nos. 1 & 3 are actually two separate attempts to limit Bioverativ’s ability to

   present evidence of the inventors’ knowledge of albumin as an FcRn binding partner and the

   development of the claimed invention, facts relevant to multiple issues in the case. In its

   motions, CSL never argues that this evidence is irrelevant or prejudicial.

          CSL asserts that “Bioverativ has never identified a single document supporting its

   purported conception of administering FIX-albumin.” CSL MIL No. 1, p. 3. However, the

   patent application filed July 9, 2010 clearly corroborates the inventors’ conception of

   administering FIX-albumin. Hyatt v. Boone, 146 F.3d 1348, 1352 (Fed. Cir. 1998) (“The filing

   of a patent application serves as conception and and constructive reduction to practice of the

   subject matter described in the application.”). Moreover, throughout the discovery process

   Bioverativ provided a detailed accounting of the inventors’ conception of the claimed

   administration of a chimeric polypeptide comprising Factor IX and an FcRn binding partner,

   including both Fc and albumin. See Plaintiffs’ Response to CSL’s MIL No. 3.

          CSL argues that evidence of conception is “an issue central to CSL’s defenses.” CSL

   MIL No. 1, p. 3. But CSL’s motion is effectively an effort to inappropriately limit Bioverativ’s

   ability to present the inventors’ knowledge that albumin, like Fc, is an FcRn binding partner and

   would work in the invention once the inventors’ provided their proof of principle work regarding

   the FcRn pathway. The inventors’ knowledge of albumin and Fc as equivalent FcRn binding

   partners is directly relevant to the inventors’ conception of the claimed invention as well as

   Bioverativ’s defense to CSL’s recently added derivation claims. Because Bioverativ’s inventors

   were well aware of the equivalency of albumin and Fc as FcRn binding partners, they did not

   derive their claimed inventions from anything they later learned about CSL’s infringing Idelvion

   product. Moreover, what was known in the art regarding albumin fusion proteins is relevant to




                                                    5
Case 1:17-cv-00914-RGA-SRF Document 291 Filed 03/25/20 Page 8 of 11 PageID #: 17569




   CSL’s invalidity arguments under 35 U.S.C. § 112. Bioverativ and the inventors’ prior

   knowledge will refute arguments that CSL plans to present at trial, and is therefore relevant.

          Moreover, an earlier date of conception is only relevant if CSL is relying on references

   that predate July 9, 2010, but that Bioverativ would assert are not prior art under § 102(a).4

   However, CSL has not identified what prior art it plans to assert at trial. At this stage, and until

   CSL provides more detail regarding its defenses, Bioverativ has met its burden of production to

   demonstrate a conception date of no later than July 9, 2010. See Allergan, Inc. v. Apotex Inc.,

   754 F.3d 952, 967 (Fed. Cir. 2014) (party asserting that references are prior art have the burden

   of persuasion, party asserting conception to antedate a reference has the burden of production).

   Despite CSL’s complaints about discovery, Bioverativ is not required to do more.

          Finally, CSL has not presented a motion that is defined well enough to be ripe for this

   Court’s decision. If CSL is concerned that Bioverativ will introduce some unidentified evidence

   at trial for the first time, proper and timely objections to such evidence protect CSL from any

   alleged prejudice or surprise. Similarly, to the extent a witness’s testimony is inconsistent with

   previous testimony or records, cross-examination and impeachment provide appropriate relief.

          CSL’s reference to the Pennypack factors regarding surprise and prejudice are inapt –

   that is just not the situation here. CSL is aware of the inventor-witnesses Bioverativ plans to

   call, had an opportunity to depose those inventor-witnesses, and has Bioverativ’s Exhibit List.

          Bioverativ will rely on its July 9, 2010 patent application filing for conception and

   reduction to practice of the claimed inventions. Additionally, evidence of the inventors’



          4
             Bioverativ previously notified CSL of its dispute as to whether certain references were
   prior art. See Ex. C, June 12, 2019, Email from Lovsin to Pirozzolo. CSL’s experts opined on 6
   combinations (while leaving the door open for more) and CSL’s § 282 notice includes 18 pages
   of over 100 references. Bioverativ has raised this issue in the Pretrial Order and will ask the
   Court to require CSL to narrow its references.

                                                     6
Case 1:17-cv-00914-RGA-SRF Document 291 Filed 03/25/20 Page 9 of 11 PageID #: 17570




   knowledge of albumin as a FIX binding partner is relevant to both conception and CSL’s

   derivation arguments. Therefore, CSL’s motion is moot and should be denied.

   III. Defendants’ Reply in Support of MIL No. 1: To Preclude Evidence/Argument that
        Bioverativ Conceived of the Claimed Methods of Administering FIX-Albumin Before
        July 9, 2010

          Bioverativ does not dispute—and thus effectively concedes—that it never disclosed

   during discovery a conception or reduction to practice prior to July 9, 2010, the date the

   application to which the Asserted Patents claim priority was filed. Given its failure to disclose

   an earlier date during more than 30 months of litigation, Bioverativ cannot now leave the door

   open to advance an “earlier date of conception” on the basis that it needs “more detail regarding

   [CSL’s] defenses.” (BV Opp. to CSL MIL 1 at 2-3.) CSL has provided extensive detail about

   its defenses, including the prior art it plans to assert at trial. CSL served invalidity contentions

   identifying the prior art upon which it now relies for obviousness more than 18 months ago. It

   also served the expert report of Claude Négrier, who opined that the Asserted Claims are obvious

   over six combinations of fourteen prior art references.5

          Given this, Bioverativ’s argument that it should be permitted to assert an earlier

   conception for the first time during trial is simply incorrect. (See BV Opp. to CSL MIL 1 at 3.)

   The purpose of pretrial discovery is to avoid trial by ambush, and courts have routinely granted

   motions in limine excluding precisely the kinds of evidence and argument at issue here. (See


          5
            Bioverativ first asked CSL to narrow its references and obviousness combinations last
   week. The number of references in CSL’s obviousness combinations is entirely appropriate (see
   Reckitt Benckiser Pharms. Inc., v. Watson Labs., Inc., No. 13-1674-RGA, D.I. 320, 326, 333 (D.
   Del. 2015) (limiting defendant to 18 prior art references for 15 asserted claims, with additional
   references for background)), and the parties are discussing identifying the specific combinations
   CSL will present before trial. There is no dispute for the Court to resolve. (See BV Opp. to CSL
   MIL 1 at 3 n.2.) And CSL’s Section 282 Notice is lengthy because a defendant must identify,
   among other things, “any publication to be relied upon . . . as showing the state of the art.” 35
   U.S.C. § 282.

                                                     7
Case 1:17-cv-00914-RGA-SRF Document 291 Filed 03/25/20 Page 10 of 11 PageID #: 17571




    CSL MIL 1 at 3 (collecting cases).) Personalized User Model, L.L.P. v. Google Inc., 2014 WL

    977651, at *1-2 (D. Del. Mar. 6, 2014) (admission of previously undisclosed evidence “unfair”).6



                                                        /s/ Frederick L. Cottrell, III
                                                        Frederick L. Cottrell, III (#2555)
    OF COUNSEL:                                         Christine D. Haynes (#4697)
                                                        Richards, Layton & Finger, P.A.
    Lisa J. Pirozzolo                                   One Rodney Square
    Joseph J. Mueller                                   920 North King Street
    Kevin S. Prussia                                    Wilmington, Delaware 19801
    Emily Whelan                                        (302) 651-7700
    Kate Saxton                                         cottrell@rlf.com
    Kelli J. Powell                                     haynes@rlf.com
    WILMER CUTLER PICKERING
    HALE AND DORR                                       Attorneys for Defendants
    60 State Street
    Boston, MA 02109
    (617) 526-6000


                                                        /s/ Thomas C. Grimm
     OF COUNSEL:                                        Thomas C. Grimm (#1098)
                                                        Jeremy Tigan (#5239)
     Paul G. Berghoff                                   Morris, Nichols, Arsht & Tunnell LLP
     Alison J. Baldwin                                  1201 N. Market Street
     James C. Gumina                                    P. O. Box 1347
     Sara E. Fendrick, Ph.D.                            Wilmington, Delaware 19899-1347
     James L. Lovsin                                    (302) 658-9200
     Nicole E. Grimm                                    tgrimm@mnat.com
     Nathaniel P. Chongsiriwatana, Ph.D.                jtigan@mnat.com
     Daniel F. Gelwicks
     McDonnell Boehnen Hulbert                          Attorneys for Plaintiffs
      & Berghoff LLP
     300 South Wacker Drive
     Chicago, IL 60606
     (312) 913-0001


    Dated: March 11, 2020


           6
             Bioverativ’s claim that CSL applied for a patent “on the same claimed inventions” as
    the Asserted Patents is wrong and irrelevant to the motions in limine and to trial. (See BV Opp.
    to CSL MIL 1 at 1 n.1.)

                                                    8
Case 1:17-cv-00914-RGA-SRF Document 291 Filed 03/25/20 Page 11 of 11 PageID #: 17572




                             CERTIFICATION OF COUNSEL
                       REGARDING COMPLIANCE WITH PAGE LIMITS



           Undersigned counsel hereby certify that the parties’ briefing submitted as part of

    Defendants’ Motion in Limine No. 1, Motion in Limine No. 2, and Motion in Limine No. 3

    complied with the page limits set forth in the Second Scheduling Order (D.I. 69) prior to

    assembling such briefing into a combined filing.




                                                       /s/ Christine D. Haynes
                                                       Christine D. Haynes (#4697)
                                                       haynes@rlf.com




                                                   9
